



Exhibit 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (this “Amendment”) is entered into and
effective this 8th day of August, 2019 (the “Effective Date”), by and between
Lam Research Corporation, a Delaware corporation (the “Company”), and Timothy M.
Archer (the “Executive”).
RECITALS
WHEREAS, the Executive and the Company (the “Parties”) previously entered into
an employment agreement effective January 1, 2018 and amended effective March
16, 2018 (the “Employment Agreement” and, as amended hereby, the “Agreement”);
and
WHEREAS, in order to address a revision to the title of the Executive and the
corresponding obligations, oversight, severance benefits and approvals required
with respect to the compensation, of such Executive, as well as any other
changes, the Parties desire to amend the Employment Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
AGREEMENT
Sections 1(a)-(b) of the Employment Agreement are amended and restated to read,
in their entirety, as follows:
“(a)    Position. During the Employment Period (as defined in Section 2(a)
below), the Executive shall serve as the President and Chief Executive Officer
of the Company, and in such capacity the Executive shall perform the duties and
responsibilities as the Board of Directors of the Company (the “Board”) may,
from time to time, reasonably assign to Executive, in all cases to be consistent
with Executive’s offices and positions.
(b)    Executive’s Obligations. Executive shall comply with all of the Company’s
policies and procedures governing employment and service on the Board, including
but not limited to resignation from the Board upon termination of employment.
During the Employment Period, the Executive shall devote his full business
efforts and time to the Company. The foregoing, however, shall not preclude the
Executive from engaging in such activities and services as do not interfere or
conflict with his responsibilities to the Company.”
Section 2(b) of the Employment Agreement is amended and restated to read, in its
entirety, as follows:





--------------------------------------------------------------------------------





(b)    Termination. This Agreement will terminate at the conclusion of the
Employment Period unless the parties agree to extend it. The Board will provide
notice of the Company’s intent whether to renew or enter into a new employment
agreement with the Executive twelve (12) months prior to the end of the
Employment Period. If the Board provides notice of the Company’s intent to renew
or enter into a new employment agreement with the Executive, the Company and the
Executive will enter into good faith negotiations. Neither (i) providing a
notice of intent not to renew or enter into a new employment agreement nor (ii)
the failure to renew or enter into a new employment agreement will be considered
an Involuntary Termination as defined in Section 7(c). Nothing contained in this
Agreement alters the “at will” nature of the Executive’s employment with the
Company. In addition, this Agreement may be terminated prior to expiration of
the Employment Period as follows:
(i)    By the Company. The Company may terminate the Executive’s employment for
Cause (as defined in Section 7(a) below), by giving the Executive thirty (30)
days’ advance written notice, subject, however, to the cure provisions of such
Section. The Company may terminate the Executive’s employment with the Company
for any reason (other than due to the Executive’s death or Disability, which are
addressed in Sections 2(c) and 2(d) below) by giving the Executive ninety (90)
days’ advance notice in writing, although the Company may pay the Executive the
compensation Executive would have otherwise received during such period in lieu
of such notice. Unless such termination by the Company is a termination for
Cause or due to the Executive’s death or Disability, it shall be regarded as an
Involuntary Termination of the Executive. Any waiver of notice shall be valid
only if it is made in writing and expressly refers to the applicable notice
requirement of this Section 2(b).
(ii)    By the Executive. The Executive may terminate his employment with the
Company by reason of Involuntary Termination (as defined in Section 7(c) below)
by giving the Company thirty (30) days’ advance written notice, subject,
however, to the cure provisions of such Section. The Executive may tender his
Voluntary Resignation (as defined in this Agreement) by giving the Company
ninety (90) days’ advance written notice, which period may be waived or reduced
at the Company’s option, although the Company may choose to pay the Executive,
in lieu of such notice period the amounts that would otherwise be due to the
Executive during such period. Any waiver or reduction of notice shall be valid
only if it is made in writing and expressly refers to the applicable notice
requirement of this Section 2(b).
Sections 3(a)-(b), (d) of the Employment Agreement are amended and restated to
read, in their entirety, as follows:





--------------------------------------------------------------------------------





“(a)    Base Compensation. During the term of this Agreement, the Company shall
pay the Executive as compensation for services a base salary at the annual rate
of $1,000,000. The independent members of the Board of Directors, at least
annually, will review, and potentially adjust, such base salary on a prospective
basis, reasonably taking into account Executive’s performance and prevailing
compensation for executives at similar levels in similar sized companies in the
industry. Such salary shall be paid periodically in accordance with normal
Company payroll. The annual compensation specified in this Section 3(a) is
referred to in this Agreement as “Base Compensation.”
(b)    Variable Compensation. Executive shall be entitled to participate in any
short-term or long-term variable compensation programs offered by the Company to
its executive officers generally (collectively, such programs are referred to in
this Agreement as the “Combined Programs” and which are currently the Annual
Incentive Program and the Long-Term Incentive Program), subject to the generally
applicable terms and conditions of the program in question and to the
determination of the independent members of the Board.”
“(d)    Benefits. During the Employment Period, the Executive shall be eligible
to participate in the benefit plans and compensation programs maintained by the
Company of general applicability to other executive officers of the Company,
including (without limitation) retirement plans, savings or profit-sharing
plans, deferred compensation plans, supplemental retirement or excess-benefit
plans, equity award, life, disability, health, accident and other insurance
programs, paid time off (as Executive’s schedule permits), and similar plans or
programs, subject in each case to the generally applicable terms and conditions
of the plan or program in question and to the determination of the independent
members of the Board or the Compensation Committee or any committee
administering such plan or program, as appropriate.”
Section 5(a)(i) of the Employment Agreement is amended and restated to read, in
its entirety, as follows:
(i) Within sixty (60) days following the Termination Date, the Company shall pay
Executive a lump sum equal to (A) twenty-four (24) months of Base Compensation
(without giving effect to any salary reduction program then in effect), plus (B)
the product of (x) two hundred percent (200%) and (y) an amount equal to the
average of the annual short-term variable compensation program (currently the
Annual Incentive Program and together with any future short-term variable
compensation program, collectively hereinafter referred to as the “Short-Term
Program”) payments earned by the Executive from the Company, over the last five
(5) years in which the Executive was employed with the Company on December 31st
of such year (the “Five-Year Average Amount”), plus (C) a pro-rata amount (based
on the number of full calendar months worked during the calendar year during
which the Termination Date occurs) of the Five-Year Average Amount.”
Section 6(b)(ii)(A) of the Employment Agreement is amended and restated to read,
in its entirety, as follows:





--------------------------------------------------------------------------------





“(A) Within sixty (60) days following the Termination Date, the Company shall
pay the Executive a lump sum equal to (x) eighteen (18) months of Base
Compensation (without giving effect to any salary reduction program then in
effect), plus (y) an amount equal to the Five-Year Average Amount (as defined in
Section 5).”
Sections 6(b)(ii)(E), (G) of the Employment Agreement are amended and restated
to read, in their entirety, as follows:
“(E) Except as provided in Section 6(b)(ii)(G) below, for any stock
options/RSUs, which are solely service based, that are granted to the Executive
twelve (12) months or more before the Termination Date, a number of shares shall
vest (and for stock options, become exercisable as of the Termination Date) such
that the total number of shares vested on the Termination Date shall equal a
pro-rata percentage of the total number of shares subject to such grant (based
on the number of full months worked during the vesting schedule)1. The stock
options shall remain exercisable for two years following the Termination Date
unless they are earlier exercised or expire pursuant to their original terms or
unless they are exchanged for cash in connection with any Change in Control. The
Company will issue the shares underlying the RSUs to the Executive within sixty
(60) days following the Termination Date. In addition, the independent members
of the Board may, in their discretion, accelerate the vesting of additional
stock options or RSUs held by the Executive.”
“(G) In the event of an Involuntary Termination prior to the Performance Vesting
Date (as defined in the mPRSU/PRSU Award Agreement), a portion of the
mPRSUs/PRSUs shall convert into a cash payment (the “Cash Payment”). The Cash
Payment shall be determined by multiplying the Target Number of mPRSUs/PRSUs (as
set forth in the mPRSU/PRSU Award Agreement) by the total number of days from
the first day of the Performance Period (as defined in the mPRSU/PRSU Award
Agreement) until the earlier of (i) the Termination Date or (ii) the last day of
the Performance Period, divided by the number of days in the Performance Period
(as defined in the mPRSU/PRSU Award Agreement) (the “Termination Target
Shares”). The Company’s performance under the Vesting Formula (as set forth in
the mPRSU/PRSU Award Agreement) from the first day of the Performance Period
until the earlier of (i) the Termination Date or (ii) the last day of the
Performance Period shall be applied to the Termination Target Shares to
determine the number of shares to convert into the Cash Payment. This number of
shares shall be multiplied by the closing price of the Company’s common stock as
of the Termination Date to determine the dollar amount of the Cash Payment. The
Cash Payment will be paid to the Executive within sixty (60) days following the
Termination Date. Any remaining portion of the mPRSUs/PRSUs that are not
converted into a Cash Payment shall be cancelled.
__________________________
1 For example, if a stock option has a four (4) year vesting schedule where 25%
of the options vest on each anniversary of the grant date, an Executive whose
Termination Date is twenty-seven (27) months and a day after grant will already
have vested in 50% of the total option, and will vest in an additional 6.25%
(3/48) of the total option by virtue of this section. No additional vesting
shall occur beyond this additional amount. For the avoidance of doubt, a “full
month worked” for a date of grant occurring on the 15th day of a month will
occur when service is provided through the 14th day of the following month. Any
fractional shares will be rounded down to the nearest whole share.









--------------------------------------------------------------------------------





For the avoidance of doubt, mPRSUs/PRSUs shall not receive the treatment
outlined in Section 6(b)(ii)(E) of the Employment Agreement, which applies to
stock options and RSUs that are solely service based.”
Sections 6(b)(iv)(D), (F) of the Employment Agreement are amended and restated
to read, in their entirety, as follows:
“(D) Except as provided in Section 6(b)(iv)(F) below, for any stock
options/RSUs, which are solely service based, that are granted to the Executive
before the Termination Date, a number of shares shall vest so that the greater
of (x) 50% of the shares in each grant are immediately vested (and, for stock
options, become exercisable) or (y) the total number of shares vested (and for
stock options, become exercisable) on the Termination Date shall equal a
pro-rata percentage of the total number of shares subject to such grant (based
on the number of full months worked during the vesting schedule).2 The stock
options shall remain exercisable for two years following the Termination Date
unless they are earlier exercised or expire pursuant to their original terms, or
unless they are exchanged for cash in connection with any Change in Control. The
Company will issue the shares underlying the RSUs to the Executive’s estate
within sixty (60) days following the Termination Date. In addition, the
independent members of the Board may, in their discretion, accelerate the
vesting of additional stock options or RSUs held by the Executive.”
“(F) A portion of the mPRSUs/PRSUs shall vest on the Termination Date. To
determine the applicable Target Number of mPRSUs/PRSUs (as set forth in the
mPRSU/PRSU Award Agreement) shall be multiplied by the total number of days from
the first day of the Performance Period (as defined in the mPRSU/PRSU Award
Agreement) until the earlier of (i) the Termination Date or (ii) the last day of
the Performance Period, divided by the number of days in the Performance Period
(as defined in the mPRSU/PRSU Award Agreement) to determine the “death pro rata”
target number of shares. The Company’s performance under the Vesting Formula (as
set forth in the mPRSU/PRSU Award Agreement) from the first day of the
Performance Period until the earlier of (i) the Termination Date or (ii) the
last day of the Performance Period shall be applied to the greater of: (i) the
“death pro rata” target number of shares or (ii) 50% of the original Target
Number of mPRSUs/PRSUs (as set forth in the mPRSU/PRSU Award Agreement), to
determine the number of shares (rounded down to the nearest whole share) which
shall be paid to the Executive’s estate within sixty (60) days of the
Termination Date. Any remaining unvested portion of the mPRSUs/PRSUs shall be
cancelled.”
Sections 6(b)(v)(D), (F) of the Employment Agreement are amended and restated to
read, in their entirety, as follows:
“(D) Except as provided in Section 6(b)(v)(F) below, for any stock options/RSUs,
which are solely service based, that are granted to the Executive before the
__________________________
2 For the avoidance of doubt, a “full month worked” for a date of grant
occurring on the 15th day of a month will occur when service is provided through
the 14th day of the following month. Any fractional shares will be rounded down
to the nearest whole share.





--------------------------------------------------------------------------------





Termination Date, a number of shares shall vest so that the greater of (x) 50%
of the shares in each grant are immediately vested (and, for stock options,
become exercisable) or (y) the total number of shares vested (and for stock
options, become exercisable) on the Termination Date shall equal a pro-rata
percentage of the total number of shares subject to such grant (based on the
number of full months worked during the vesting schedule).3 The stock options
shall remain exercisable for two years following the Termination Date unless
they are earlier exercised or expire pursuant to their original terms, or unless
they are exchanged for cash in connection with any Change in Control. The
Company will issue the shares underlying such RSUs to the Executive within sixty
(60) days following the Termination Date. In addition, the independent members
of the Board may, in their discretion, accelerate the vesting of additional
stock options or RSUs held by the Executive.”
“(F) A portion of the mPRSUs/PRSUs shall vest on the Termination Date. To
determine the applicable Target Number of mPRSUs/ PRSUs (as set forth in the
mPRSU/PRSU Award Agreement) shall be multiplied by the total number of days from
the first day of the Performance Period (as defined in the mPRSU/ PRSU Award
Agreement) until the earlier of (i) the Termination Date or (ii) the last day of
the Performance Period, divided by the number of days in the Performance Period
(as defined in the mPRSU/PRSU Award Agreement) to determine the “disability pro
rata” target number of shares. The Company’s performance under the Vesting
Formula (as set forth in the mPRSU/PRSU Award Agreement) from the first day of
the Performance Period until the earlier of (i) the Termination Date or (ii) the
last day of the Performance Period shall be applied to the greater of: (i) the
“disability pro rata” target number of shares or (ii) 50% of the original Target
Number of mPRSUs/PRSUs (as set forth in the mPRSU/PRSU Award Agreement), to
determine the number of shares (rounded down to the nearest whole share) which
shall be paid to the Executive within sixty (60) days of the Termination Date.
Any remaining unvested portion of the mPRSUs/PRSUs shall be cancelled.”
Section 7(a) of the Employment Agreement is amended and restated to read, in its
entirety, as follows:
“(a)    Cause. “Cause” shall mean: (1) Executive’s willful and continued failure
to perform the duties and responsibilities of his position after there has been
delivered to Executive a written demand for performance from the Board which
describes the basis for the Board’s belief that Executive has not substantially
performed his duties and responsibilities and provides Executive with thirty
(30) days to take corrective action; (2) Any act of personal dishonesty
knowingly taken by Executive in connection with his responsibilities as an
employee of the Company with the intention or reasonable expectation that such
action may result in substantial financial enrichment of Executive; (3)
Executive’s conviction of, or plea of guilty or nolo contendere to, a felony;
(4) a willful and knowing act by the Executive which constitutes gross
misconduct, including any act by the Executive for which the U.S. Securities &
Exchange Commission has precluded the Executive from performing his duties; or
(5) a willful breach of a material provision of this Agreement by the Executive.
Termination for Cause shall not be
__________________________
3 For the avoidance of doubt, a “full month worked” for a date of grant
occurring on the 15th day of a month will occur when service is provided through
the 14th day of the following month. Any fractional shares will be rounded down
to the nearest whole share.
 





--------------------------------------------------------------------------------





deemed to have occurred unless, by the affirmative vote of all of the members of
the Board (excluding the Executive and any person who reports to the Executive,
if applicable), at a meeting called and held for that purpose (after reasonable
notice to the Executive and his counsel and after allowing the Executive and his
counsel to be heard before the Board), a resolution is adopted finding that in
the good faith opinion of such Board members the Executive was guilty of conduct
set forth in (1), (2), (3), (4) or (5) of this Section 7(a), specifying the
particulars thereof.”
Section 7(c) of the Employment Agreement is amended and restated to read, in its
entirety, as follows:
“(c)    Involuntary Termination. “Involuntary Termination” shall mean:
(i)    a material reduction of the Executive’s duties or responsibilities (other
than for Cause or as a result of death or Disability);
(ii)    a material reduction in the Executive’s Base Compensation and benefits
package, other than a reduction in Base Compensation which is part of, and
generally consistent with, a general reduction of salaries of all executive
officers of the Company and of any party acquiring control of the Company in a
Change in Control, or other than a change in Executive's benefits package that
continues to provide Executive with comparable benefits to those enjoyed prior
to the change;
(iii)    a material reduction by the Company in the Executive’s current Target
Total Direct Compensation, other than: (A) any such reduction applicable to all
executive officers of the Company and any party acquiring control of the Company
in a Change in Control generally, (B) any such reduction resulting from a drop
in the Company’s stock price, or (C) unless in connection with a Change in
Control, in which case this clause (C) shall not apply, any such reduction that
is based on a good faith market review of executive compensation conditions and
levels (for similar positions in comparable companies) conducted in accordance
with the normal compensation evaluation process applicable to executive officers
of the Company generally. For purposes of the foregoing, Target Total Direct
Compensation means current annual Base Compensation (determined in the same
manner as in Section 7(c)(ii)) plus current annual benefits plus current annual
target amounts under the Combined Programs, and to the extent that Target Direct
Compensation includes equity awards, the value of such equity shall be
determined at the time of grant based on the total stock compensation expense
(FAS 123R) associated with that award;
(iv)    the relocation of the Company’s principal executive office to a location
more than fifty (50) miles from its present location but only if the Executive
is required to change his principal place of employment to such new location;
(v)    any termination of the Executive’s employment by or at the request of the
Company other than for Cause, Disability or death;
(vi)    the failure of the Company to obtain the assumption of this Agreement by
any successors contemplated in Section 8 below; or





--------------------------------------------------------------------------------





(vii)    any material breach by the Company of any material provision of this
Agreement;
subject to the following: (A) None of the foregoing actions shall constitute
Involuntary Termination if the Executive has agreed thereto. (B) The Board
providing notice of the Company’s intent not to enter into, renew or extend this
Agreement pursuant to Section 2(b) hereof shall not be considered an Involuntary
Termination (although any of the foregoing actions which occurs after the Board
provides notice of the Company’s intent not to enter into, renew or extend this
Agreement may constitute an Involuntary Termination). (C) Except with respect to
an event described in Section 7(c)(v), the foregoing actions shall constitute
Involuntary Termination only if and to the extent that (x) within 90 days of the
occurrence of the events giving rise to an Involuntary Termination, the
Executive provides written notice to the Company setting forth in reasonable
detail such facts which Executive believes constitute Involuntary Termination,
(y) any circumstances constituting Involuntary Termination remain uncured for a
period of thirty (30) days following the Company’s receipt of such written
notice, and (z) the Termination Date occurs within one hundred and eighty (180)
days following the initial existence of the event giving rise to an Involuntary
Termination.”
IN WITNESS WHEREOF, the Parties have duly executed this Agreement effective as
of the day and year first written above.
LAM RESEARCH CORPORATION
By:
/s/ Audrey Charles
Name:
Audrey Charles
Title:
Senior Vice President, Global Human Resources

/s/ Timothy M. Archer
Timothy M. Archer







